UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
HARRY PADILLA, on behalf of himself,
individually, and on behalf of others similarly-
situated,                                              Case No. 1:19-cv-9660


                                    Plaintiff          NOTICE OF APPEARANCE



               -against-


URBAN GARDEN CENTER, INC. and DIMITRI
GATANAS, individually,


    The undersigned attorney respectfully requests the Clerk and all parties to note his

appearance in this case as retained counsel for Defendants URBAN GARDEN CENTER, INC.

and DIMITRI GATANAS, individually, and demands all papers and pleadings in this matter to

be served upon him via the CM/ECF automated system and/or the e-mail address listed below.



DATED:        New York, New York
              January 27, 2020

                                                       Respectfully submitted,



                                                       /s/ T. Bryce Jones
                                                       T. Bryce Jones, Esq.
                                                       Jones Law Firm, P.C.
                                                       Attorney for Defendants
                                                       42 W 38th Street
                                                       Suite 1002
                                                       bryce@joneslawnyc.com
